        Case 6:18-cv-06807-DGL Document 9 Filed 01/04/19 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NEW YORK




MARK MANCUSO, on behalf of himself
and all others similarly situated,

             Plaintiff,
                                          Civil Action No. 6:18-cv-06807-DGL
      -against-
                                          CLASS ACTION
RFA BRANDS, LLC, d/b/a MYCHARGE,

             Defendant.




                  DEFENDANT RFA BRANDS, LLC’S NOTICE OF
                    MOTION AND MOTION TO DISMISS THE
                               COMPLAINT
          Case 6:18-cv-06807-DGL Document 9 Filed 01/04/19 Page 2 of 3



       PLEASE TAKE NOTICE that upon the accompanying memorandum of law and upon all

the pleadings and proceedings had herein, Defendant RFA Brands, LLC (“RFA Brands”), by and

through its undersigned counsel, shall move before the Honorable David G. Larimer at the United

States Courthouse for the Western District of New York, 100 State Street. Rochester, New York

14614, for an order pursuant to Federal Rules of Civil Procedure 12(b)(1), 12(b)(6) and 8(a)

dismissing Plaintiff’s Complaint (Dkt. # 1), and for such other, further, or different relief as the

Court deems just and proper. Based on the foregoing, RFA Brands respectfully requests that the

Court grant its Motion and dismiss Plaintiff’s Complaint in its entirety with prejudice pursuant to

Fed. R. Civ. P. 8(a), 12(b)(1), and 12(b)(6).

                                                Respectfully submitted,


                                                BROOKS KUSHMAN P.C.
Date: January 4, 2019
                                                 /s/ Rebecca J. Cantor
                                                Rebecca J. Cantor (NY Bar 4698130)
                                                1000 Town Center, 22nd Floor
                                                Southfield, MI 48075
                                                Telephone: (248) 358-4400 / Fax: (248) 358-3351
                                                Email: rcantor@brookskushman.com

                                                Attorneys for Defendant




                                                   1
          Case 6:18-cv-06807-DGL Document 9 Filed 01/04/19 Page 3 of 3



                      CERTIFICATE OF ELECTRONIC SERVICE


      I hereby certify that on January 4, 2019, I electronically filed the foregoing Notice of
Motion and Motion to Dismiss the Complaint with the Clerk of the Court for the Western District
of New York using the ECF System which will send notification to the registered participants of
the ECF System as listed on the Court's Notice of Electronic Filing.

                                           BROOKS KUSHMAN P.C.

                                            /s/ Rebecca J. Cantor
                                           Rebecca J. Cantor (NY Bar 4698130)
                                           1000 Town Center, 22nd Floor
                                           Southfield, MI 48075
                                           Telephone: (248) 358-4400 / Fax: (248) 358-3351
                                           Email: rcantor@brookskushman.com

                                                   Attorneys for Defendant




                                              2
